Citation Nr: 0127243	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  99-09 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for basic eligibility for Department of 
Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and D. C.


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied 
reopening a previous claim of entitlement to basic 
eligibility for VA benefits.

In May 2000, the Board remanded this matter to the RO for due 
process development.  

A hearing was held by the undersigned Member of the Board, 
sitting at the RO, in June 2001.  A transcript of that 
hearing is of record.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. West 
, 12 Vet. App. 477 (1999),withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107. 

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as noted, the new regulations are effective November 
9, 2000.

Specifically, under the statute and regulation, VA has a duty 
to notify the claimant of any information and medical or lay 
evidence that is necessary to substantiate a claim.  The 
Board notes that 38 C.F.R. § 3.159(a)(5) now defines 
"information" as "non-evidentiary facts, such as the 
claimant's Social Security number or address; the name and 
military unit of a person who served with the veteran; or the 
name and address of a medial care provider who may have 
evidence pertinent to the claim."

The Board also notes that the RO forwarded the appellant's 
records to the United States Army Reserve Personnel Center 
(ARPERCEN) in an attempt to verify alleged military service 
multiple times.  Our review of the record shows that those 
requests indicated that the appellant had no service number, 
or that his service number was unknown.  

However, on additional records, apparently submitted by the 
appellant, and in testimony provided at the June 2001 
hearing, an "Army serial number" of [redacted] was 
provided.   

The RO has notified the veteran that records of individuals 
who claim to have served in the Commonwealth Army of the 
Philippines inducted into USAFFE and those who claim to have 
served in the organized guerrilla forces are maintained by 
ARPERCEN.  

The RO stated that the individual records for each potential 
claimant are maintained in alphabetical order.  It was noted 
that ARPERCEN had informed VA that, unless the claimant 
reported personal data such as a name, which was different 
from that which was provided in a prior request for service 
verification, there was no value in resubmitting a request 
for reverification.  It was further noted that ARPERCEN had 
indicated that a potential claimant's service was verified by 
the records associated 

with his name and that, if the name was a common one or if 
there are minor discrepancies in spelling or middle initial, 
ARPERCEN would compare the service number, date of birth, 
place of birth, and names of next of kin provided in the 
request for information with the records they have on file.  
If ARPERCEN were unable to confirm a record of service for 
the individual based on the information provided on VA Form 
3101, it would request that the RO provide additional 
information.  

Although in this instance, where the issue at hand is whether 
the appellant had recognized military service, the 
appellant's "Army serial number" might be construed as an 
evidentiary fact if it were, in fact, a service number 
necessary to substantiate the claimant's service.  The Board 
is unable to make such a determination based on the evidence 
of record.  

Additionally, this "Army serial number" may constitute 
"further information substantially different from that 
previously submitted" which warrants a request for 
recertification.

Thus, prior to further appellate consideration, additional 
development of the record is necessary.  Specifically, the 
appellant's "Army serial number" or service number should 
be forwarded to the ARPERCEN as part of the appellant's 
application for VA benefits.

For the foregoing reasons, the claim is REMANDED for the 
following actions: 

1.  The RO should contact ARPERCEN and 
request recertification of the 
appellant's alleged periods of recognized 
military service by including his "Army 
serial number" or service number along 
with the previous identifying information 
provided in earlier requests for 
certification.

2.  The RO should review the claims file 
and ensure that all notification and 
development action that may be required 
by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.

3.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
requisite period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




